DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for patent Application No. JP 2018-068167 filed on 03/30/2018.
Response to Amendment
This office action is in response to the amendments submitted on 06/13/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,14 and 15 are currently amended and claims 3 and 8-12 are canceled.
	
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-7 and 13 -15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 the amended claim recites “a learning data set generated by a second abnormality detection processor and being set for the first abnormality detection processor, to detect an abnormality that may occur in the control target”
The specification and whole disclosure do not have enough support for the limitation - “a learning data set generated by a second abnormality detection processor and being set for the first abnormality detection processor”. This limitation contradicts the teaching of the specification. Because specification discusses that the “model generation unit” determine the parameters and set for the “first abnormality processor”, not the second abnormality processor.
In light of specification following references are found in different pages:
Page 3, line 3-8 – “a model generation unit that determines the abnormality detection parameters and the learning data set that are set for the first abnormality detection unit on the basis of a detection result of the second abnormality detection unit.”
Page 6, Para [0017] – “Typically, the abnormality detection parameter and the learning data set are generated in the support device, and the generated abnormality detection parameter and learning data set are provided to the control device from the support device.”
Page 48, line 23 -25 - “a model generation unit that determines the abnormality detection parameters and the learning data set that are set for the first abnormality detection unit on the basis of a detection result of the second abnormality detection unit.”
According to above paragraph “model generation unit” generates the learning data set and set for first abnormality detection unit. Thus, there is lack of written description or support for the above-mentioned limitation. So, claim 1 is rejected.
Dependent claims 2, 4-7and 13 failed to further clarify the subject. Thus, they are rejected too.
Independent claim 14 and 15 are rejected for similar reason as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,13 and 15, are rejected  under 35 U.S.C. 103 as being unpatentable over  Shibuya (US-20150169393-A1), (hereinafter Shibuya) in view of Ibe et al. ( JP2009140247 A)( hereinafter Ibe) and further in view of Vaculik et al. (US 6564119 B1) (hereinafter Vaculik) and further in view of Hirose et al.( US 20110107155 A1)(hereinafter Hirose) 
Regarding claim 1 Shibuya teaches a first abnormality detection processor configured to: (Fig 1, element 120, Para [0041], line 1-2, sensor signal analyzing unit) 
executes control computation (Para [0044], line 1-2) for controlling a control target (Fig 1, element 101); and
use a state value (Fig 1, element 102. As per definition from specification Para [0016], “state value is a physical value that can be measured by a sensor”. So “sensor signal 1012” is state value ) related to the control target ( Fig 1, element 101) among state values ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model  (Fig1, element 1006 and  Fig 4, element 403 ) indicating the control  target that is defined by abnormality detection parameters (Para[0041], line18-20, “thresholds on the basis of the anomaly measurements (i.e. abnormality detection parameters) of selected data” ) and a learning data set (Fig 7,701, Para[0041], line 10-12, “a normal model generating unit 1006 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”) to detect an abnormality (Fig 7,707)  that may occur in the control target (Fig 1, block 101) 
wherein the first abnormality detection processor is further configured to (Fig 1, element 120, Para [0041], line 1-2, sensor signal analyzing unit)
calculate (Fig 1, block 107) using a feature quantity (Para [0041], line 5-7, “feature vector”) that is calculated from a state value related to the control target according to the abnormality detection parameter (Fig 1, block 101), and
perform a determination (Para [0041], line 20-23, “an anomaly detecting unit 110 that detects anomaly by comparing the anomaly measurements of each feature vector and the calculated thresholds.”)
a memory coupled to the first abnormality detection processor, configured to: store at least a state value related to the control target among the state values collected by the first abnormality detection processor (Para [0075], line 4-6, “Further. the past sensor signals 102 are supposed to be stored associated with equipment IDs and time points, in a database.”).
	Shibuya is silent with regards to generated by a second abnormality detection processor and being set for the first abnormality detection processor; calculate  a score  using  a feature quantity  that  is  calculated  from  a state  value related to the control target according to the abnormality detection parameters, and perform a determination using the score and a first determination reference   and a second determination reference included in the abnormality detection parameters by comparing the score with the first determination reference and the second determination reference, output a first determination result when the score matches the first determination reference, and output a second determination result when  the  score matches the second determination  reference; a second abnormality detection processor configured  to: execute the same detection process as the first abnormality detection processor using the state value provided from the memory;  and determine an additional data to be added to the abnormality detection parameters  the abnormality detection parameters and the learning data set that are set for the first abnormality  detection processor on the basis of a detection  result of the second abnormality detection  processor
	Ibe teaches the learning data set generated by a second abnormality detection processor (Page 4, “In recent years, PCs have become multiprocessors (i.e. 2nd processor), and there are many cases where a plurality of central processing units (hereinafter, the central processing units are referred to as CPUs) are mounted on one PC. Therefore, in the present invention, in the update of the subspace of normal operation, an exact solution is used instead of using an approximate expression.”) and being set for the first abnormality detection processor (Page 12, “The abnormal operation monitoring apparatus according to claim 1, wherein the autocorrelation matrix updating unit performs learning data update processing using the eigenvector. The first central processing unit does not read from the shared memory when the eigenvector on the shared memory is not updated by the second central processing unit, and uses the old eigenvector that has already been read.”); determine an additional data to be added the abnormality detection parameters;
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiprocessor feedback in learning data as taught by Ibe into the abnormality detection process of Shibuya since the technique of Ibe is applied on the abnormality detection process. Therefore, this technique of multiprocessor feedback would make the processing more reliable and efficient (Ibe, Abstract, Page 2-4).
	Shibuya   teaches wherein the first abnormality detection processor is further configured to (Fig 1, element 120, Para [0041], line 1-2, sensor signal analyzing unit)
calculate (Fig 1, block 107) using a feature quantity (Para [0041], line 5-7, “feature vector”) that is calculated from a state value related to the control target according to the abnormality detection parameter (Fig 1, block 101), and
perform a determination (Para [0041], line 20-23, “an anomaly detecting unit 110 that detects anomaly by comparing the anomaly measurements of each feature vector and the calculated thresholds.”)
a memory coupled to the first abnormality detection processor, configured to: store at least a state value related to the control target among the state values collected by the first abnormality detection processor (Para [0075], line 4-6, “Further. the past sensor signals 102 are supposed to be stored associated with equipment IDs and time points, in a database.”).
The combination is silent with regards to calculates a score  using a feature quantity that is calculated from a state value related to the monitoring target according to the abnormality detection parameter, and performs a determination  using the score  and a first determination reference and a second determination reference  included in the abnormality detection parameter, outputs a first determination result when the score matches  the first determination reference, and outputs a second determination result when the score matches the second determination reference ;
	Vaculik teaches calculates a score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) using a feature quantity ( COL 10, line 31-32, “casting condition” is interpreted as feature quantity which is calculated based on sensor data (i.e. state value) collected from casters as mentioned in COL 5,line 51-56 ) that is calculated from a state value related to the monitoring target ( Fig 7, element 62 ) according to the abnormality detection parameter, and performs a determination  ( COL 10, line 31-33, “The system”)  using the score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) and a first determination reference (COL 10, line 44-49, “Level 3”) and a second determination reference (COL 10, line 40-43, “Level 2”) included in the abnormality detection parameter, outputs ( Fig 7, element 68, system outputs) a first determination result when the score matches (COL 8, line 41-45, “Further computations are done using the computer 64 to generate detection thresholds 28, to calculate test statistics 34 from the on-line process data 31 and to make comparisons 35 of the test statistics to the detection thresholds 28”) the first determination reference, and outputs a second determination result when the score matches the second determination reference ( COL 10, line 31- 49, For  Level 3 signal (i.e. first determination reference) the system provides audible alarm and screen displaying the model results turns to red (i.e. a first determination result ) and for Level 2 signal (i.e. the second determination reference ) the system provides audible alarm and screen displaying the model results turns to amber (i.e. a second determination result ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement score evaluation for abnormality detection as taught by Vaculik into the abnormality detection process of Shibuya since the technique of Vaculik is applied on the abnormality detection process. Therefore, this technique of quantifying abnormality using a specific score would facilitate any future abnormality prediction in the system and taking corrective measurements without effecting the operation process. (Vaculik, COL 1, line 10-16 and Col 8).
	The combination of Shibuya and Vaculik is silent with regards a second abnormality detection processor configured to: execute the same detection process as the first abnormality detection processor using the state value provided from the memory; and determine an additional data to be added the abnormality detection parameters and the learning data set that are set for the first abnormality detection processor on the basis of a detection result of the second abnormality detection processor.
	Hirose teaches a second abnormality detection processor (Abstract, fault detection units 6 and 7, also Fig 1. So, either of these two units can be a second abnormality detection processor) configured to: execute the same detection process as the first abnormality detection processor (Fig 1, according to Fig 1 both fault detection units 6 and 7 are using same blocks and same path to determine faults) using the state value provided from the memory (Para [0079], optimum model. According to Para [0041] the optimum model is stored in memory); and determine the abnormality detection parameters and the learning data set that are set for the first abnormality detection processor on the basis of a detection result of the second abnormality detection processor (Fig 2 shows the learning data set repeatedly used. According to Para [0097] faults are determined by detection unit 6 and 7. In light of specification and Fig 10 of instant application the process in prior art is following same type flow chart using two detection unit together).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a second abnormality detection processor/unit as taught by Hirose into the abnormality detection process of Shibuya as modified by Vaculik since the technique of Hirose is applied on the abnormality detection process. Therefore, this technique of utilizing multiple fault detection unit/processor would enhance detection efficiency by using multiple level of threshold and comparison with that level and help with hierarchical change and abnormality detection (Hirose, Para [0015] and [0021]).
Regarding claim 2 the combination of Shibuya, Vaculik, Hirose and Ibe teaches the limitations of claim 1.
	Shibuya is silent with regards to wherein the first determination reference is set to correspond to a case in which the score has a higher value as compared with the second determination reference, and the first determination result corresponding to the first determination reference indicates that a degree of abnormality is higher as compared with the second determination result corresponding to the second determination reference.
	Vaculik further teaches wherein the first determination reference is set to correspond  to a case in which the score has a higher value as compared with the second determination reference,  and the first determination result corresponding to the first determination reference indicates that a degree of abnormality  is higher as compared with the second determination result corresponding to the second determination  reference ( COL 10, line 20-50, First determination reference – Level 3 and second determination reference Level 2 . So, Level 3 means condition is deviated significantly so this has a degree of abnormality higher than second one which is level 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement score evaluation for abnormality detection as taught by Vaculik into the abnormality detection process of Shibuya since the technique of Vaculik is applied on the abnormality detection process. Therefore, this technique of quantifying abnormality using a specific score would facilitate any future abnormality prediction in the system and taking corrective measurements without effecting the operation process. (Vaculik, COL 1, line 10-16 and Col 8).
Regarding claim 4 the combination of Shibuya, Vaculik, Hirose and Ibe teaches the limitations of claim 1.
	Shibuya is silent with regards to wherein the second abnormality detection processor is further configured to: control displaying data series of the score calculated by one or a plurality of feature quantities that are generated from the state values provided from the memory; and receive a setting of two threshold values for the data series of the score as the first determination reference and the second determination reference.
	Hirose teaches wherein the second abnormality detection processor is further configured to: control displaying data series of the score calculated by one or a plurality of feature quantities that are generated from the state values provided from the memory (Para [0089], “displays the results”. Para [0099] also explains what type of displays can be used.); and receive a setting of two threshold values for the data series of the score as the first determination reference and the second determination reference (Para [0082], “threshold value for scores (i.e. multiple value of scores and each has a threshold)”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement displaying the score as taught by Hirose into the abnormality detection process of Shibuya as modified by Vaculik since the technique of Hirose is applied on the abnormality detection process. Therefore, this technique of displaying abnormality score would facilitate efficient communication of abnormality conditions and expedite the maintenance process based on displayed score (Hirose, Para [0099]).
Regarding claim 5 the combination of Shibuya, Vaculik, Hirose and Ibe teaches the limitations of claim 4.
	Shibuya is silent with regards to wherein the second abnormality detection processor is configured to calculate an index value indicating detection accuracy on the basis of a label assigned to each element included in the data series of the score and a determination result when a determination reference designated by a user has been applied to the data series of the score.
	Hirose teaches wherein  the  second  abnormality  detection  processor  is  configured  to  calculate an index value indicating detection accuracy on the basis of a label assigned to each element included in the data series of the score and a determination result when a determination reference designated by a user has been applied to the data series of the score (Para[0105], “probability distribution” is the index which is used to improve accuracy).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement index value for accuracy as taught by Hirose into the abnormality detection process of Shibuya as modified by Vaculik since the technique of Hirose is applied on the abnormality detection process. Therefore, this technique of tracking accuracy using index value would facilitate an improved fault detection process (Hirose, Para [0104]- [0105]).

Regarding claim 13 the combination of Shibuya, Vaculik, Hirose and Ibe teaches the limitations of claim 1.
	Shibuya is silent with regards to a notification device that performs a notification operation in a form according to a determination result from the first abnormality detection   processor.
	Hirose teaches a notification device that performs a notification operation in a form according to a determination result from the first abnormality detection   processor. (Para [0089], “displays the results (i.e. notification)”. Para [0099] also explains what type of displays can be used as notification device.); and receive a setting of two threshold values for the data series of the score as the first determination reference and the second determination reference (Para [0082], “threshold value for scores (i.e. multiple value of scores and each has a threshold)”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement displaying the score as taught by Hirose into the abnormality detection process of Shibuya as modified by Vaculik since the technique of Hirose is applied on the abnormality detection process. Therefore, this technique of displaying abnormality score would facilitate efficient communication of abnormality conditions and expedite the maintenance process based on displayed score (Hirose, Para [0099]).
Regarding claim 15 Shibuya teaches executing control computation (Para [0044], line 1-2) for controlling a control target (Fig 1, element 101); and  using (Fig 3, steps showing use of value from sensor)  a state value (Fig 1, element 102, .As per definition from specification Para[0016], “state value is a physical value that can be measured by a sensor”) related to the control target ( Fig 1, element 101) among state values collected regarding the control computation ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model (Fig1, element 1006 and  Fig 4, element 403 ) indicating the control  target that is defined by an abnormality detection parameter and a learning data set(Fig 7,701, Para[0041], line 10-12, “a normal model generating unit 106 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”), to detect an abnormality that may occur in the control  target (Fig 7, element 707), 
	Shibuya is silent with regards to learning data set generated by a second abnormality detection processor and there are many cases where a plurality of central processing units and being set for the first abnormality detection processor (determine an additional data to be added the abnormality detection parameters; calculating a score using a feature quantity that is calculated from a state value related to the monitoring target according to the abnormality detection parameter;  
performing a determination using the calculated score and a first determination reference and a second determination reference included in the abnormality detection parameter; and
outputting a first determination result when the calculated score matches the first determination reference, and outputting a second determination result when the calculated score matches the second determination reference.  
executing substantially the same detection process using the state value; 
	Ibe teaches a learning data set generated by a second abnormality detection processor (Page 4, “In recent years, PCs have become multiprocessors (i.e. 2nd processor), and there are many cases where a plurality of central processing units (hereinafter, the central processing units are referred to as CPUs) are mounted on one PC. Therefore, in the present invention, in the update of the subspace of normal operation, an exact solution is used instead of using an approximate expression.”) and being set for the first abnormality detection processor (Page 12, “The abnormal operation monitoring apparatus according to claim 1, wherein the autocorrelation matrix updating unit performs learning data update processing using the eigenvector. The first central processing unit does not read from the shared memory when the eigenvector on the shared memory is not updated by the second central processing unit, and uses the old eigenvector that has already been read.”); determine an additional data to be added the abnormality detection parameters;
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiprocessor feedback in learning data as taught by Ibe into the abnormality detection process of Shibuya since the technique of Ibe is applied on the abnormality detection process. Therefore, this technique of multiprocessor feedback would make the processing more reliable and efficient (Ibe, Abstract, Page 2-4).
	Shibuya teaches wherein the detecting of an abnormality is performed by a first abnormality detection processor (Fig 1, element 120, Para [0041], line 1-2, sensor signal analyzing unit) includes
calculating a feature quantity (Para [0041], line 5-7, “feature vector”) that is calculated from a state value related to the control target according to the abnormality detection parameter (Para [0041], line18-20, “thresholds on the basis of the anomaly measurements of selected data”);
storing at least a state value related to the control target among the state values
determining the abnormality detection parameters (Para [0041], line18-20, “ thresholds on the basis of the anomaly measurements (i.e. abnormality detection parameters) of selected data” ) and the learning data (Fig 7,701, Para[0041], line 10-12, “a normal model generating unit 1006 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”) set on the basis of a detection result (Fig 7,707).
	The combination is silent with regards to calculating a score (COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”. COL 10, line 1-20 represents the calculation process and generation of score which also helps in alarming logic) using a feature quantity ( COL 10, line 31-32, “casting condition” is interpreted as feature quantity which is calculated based on sensor data (i.e. state value) collected from casters as mentioned in COL 5,line 51-56 ) that is calculated from a state value related to the control target ( Fig 7, element 62 ) according to the abnormality detection parameter, and 
performing a determination using the calculated score ( COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) and a first determination reference (COL 10, line 44-49, “Level 3”) and a second determination reference (COL 10, line 40-43, “Level 2”) included in the abnormality detection parameter, by comparing the score with the first determination reference and the second determination reference ( COL 13, line 9-14, “said at least one univariate test statistic and multivariate test statistic (i.e. score)  are compared to said detection thresholds to generate a detection signal, said detection signal being indicative of whether the continuous caster is operating normally (i.e. Level 2, second reference)  and whether corrective action to control the caster speed (i.e. Level 3 or first reference ) is required”)
outputting  ( Fig 7, element 68, system outputs) a first determination result when the score matches (COL 8, line 41-45, “Further computations are done using the computer 64 to generate detection thresholds 28, to calculate test statistics 34 from the on-line process data 31 and to make comparisons 35 of the test statistics to the detection thresholds 28”) the first determination reference, and outputting a second determination result when the score matches the second determination reference ( COL 10, line 31- 49, For  Level 3 signal (i.e. first determination reference) the system provides audible alarm and screen displaying the model results turns to red (i.e. a first determination result ) and for Level 2 signal (i.e.  the second determination reference) the system provides audible alarm and screen displaying the model results turns to amber (i.e. a second determination result).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement score evaluation for abnormality detection as taught by Vaculik into the abnormality detection process of Shibuya since the technique of Vaculik is applied on the abnormality detection process. Therefore, this technique of quantifying abnormality using a specific score would facilitate any future abnormality prediction in the system and taking corrective measurements without effecting the operation process (Vaculik, COL 1, line 10-16 and Col 8).
	Vaculik teaches calculating a score (COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”. COL 10, line 1-20 represents the calculation process and generation of score which also helps in alarming logic) using a feature quantity ( COL 10, line 31-32, “casting condition” is interpreted as feature quantity which is calculated based on sensor data (i.e. state value) collected from casters as mentioned in COL 5,line 51-56 ) that is calculated from a state value related to the control target ( Fig 7, element 62 ) according to the abnormality detection parameter, and 
performing a determination using the calculated score (COL 10, line 31-33, “The system provides a quantitative signal (i.e. score) of a range of casting conditions from “normal” to “breakout highly likely”) and a first determination reference (COL 10, line 44-49, “Level 3”) and a second determination reference (COL 10, line 40-43, “Level 2”) included in the abnormality detection parameter, by comparing the score with the first determination reference and the second determination reference ( COL 13, line 9-14, “said at least one univariate test statistic and multivariate test statistic (i.e. score)  are compared to said detection thresholds to generate a detection signal, said detection signal being indicative of whether the continuous caster is operating normally (i.e. Level 2, second reference)  and whether corrective action to control the caster speed (i.e. Level 3 or first reference ) is required”)
outputting  ( Fig 7, element 68, system outputs) a first determination result when the score matches (COL 8, line 41-45, “Further computations are done using the computer 64 to generate detection thresholds 28, to calculate test statistics 34 from the on-line process data 31 and to make comparisons 35 of the test statistics to the detection thresholds 28”) the first determination reference, and outputting a second determination result when the score matches the second determination reference ( COL 10, line 31- 49, For  Level 3 signal (i.e. first determination reference) the system provides audible alarm and screen displaying the model results turns to red (i.e. a first determination result ) and for Level 2 signal (i.e.  the second determination reference) the system provides audible alarm and screen displaying the model results turns to amber (i.e. a second determination result).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement score evaluation for abnormality detection as taught by Vaculik into the abnormality detection process of Shibuya since the technique of Vaculik is applied on the abnormality detection process. Therefore, this technique of quantifying abnormality using a specific score would facilitate any future abnormality prediction in the system and taking corrective measurements without effecting the operation process (Vaculik, COL 1, line 10-16 and Col 8).
	The combination of Shibuya and Vaculik is silent with regards to executing, by a second abnormality detection processor, the same detection process as performed by the first abnormality detection processor using the state value; and
determining, by the second abnormality detection processor, the abnormality detection parameters and the learning data set that are set for the first abnormality detection processor on the basis of a detection result of the second   abnormality   detection processor.
	Hirose teaches executing, by a second abnormality detection processor (Abstract, fault detection units 6 and 7, also Fig 1. So, either of this two units can be a second abnormality detection processor) the same detection process as performed by the  first  abnormality  detection  processor  using the state value ( Fig 1, according to Fig 1 both fault detection units 6 and 7 are using same blocks and same path to determine faults) and determining  the abnormality detection parameters and the learning data set that are set for the first abnormality  detection processor on the basis of a detection  result of the second abnormality detection  processor ( Fig 2 shows the learning data set repeatedly used . According to Para [0097] faults are determined by detection unit 6 and 7. In light of specification and Fig 10 of instant application the process in prior art is following same type flow chart using two detection unit together).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a second abnormality detection processor/unit as taught by Hirose into the abnormality detection process of Shibuya as modified by Vaculik since the technique of Hirose is applied on the abnormality detection process. Therefore, this technique of utilizing multiple fault detection unit/processor would enhance detection efficiency by using multiple level of threshold and comparison with that level and help with hierarchical change and abnormality detection (Hirose, Para [0015] and [0021]).
Claims 6 and 7 are rejected  under 35 U.S.C. 103 as being unpatentable over  Shibuya  in view of Vaculik  and further in view of Hirose and further in view of Takahashi et al. ( US 20200334801 A1)( Hereinafter Takahashi) .
Regarding claim 6 the combination of Shibuya, Vaculik and Hirose teaches the limitations of claim 5.
	The combination is silent with regards to an overlook rate that is a probability of determining that an element to which a label of abnormal has been assigned is normal ( Para [0043], “ degradation or medical condition in a state that is overlooked”), an oversight rate that is a probability of determining that an element to which a label of normal has been assigned is abnormal ( Para[0051], “FIG. 5 includes a pixel 401 appearing as degradation or a disease and a pixel 402 corresponding to a normal condition (i.e. oversight rate) . In this situation, as correct answer label data 400L, a label 403 indicating degradation or a medical condition is added to the pixel 401, and a label 404 indicating a normality is added to the pixel 402”) and a correct answer rate that is a probability that a determination according to the label assigned to the element is performed (Fig 5, Para [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiple rating system of index value as taught by Takahashi into the index system of Hirose as modified by Shibuya and Vaculik since the technique of Takahashi is applied on the index system of the abnormality detection process. Therefore, this technique of utilizing multiple rating level gives a better idea of accuracy of the whole detection process and enhance the reliability of detection process. (Takahashi, Para [0008]- [0010]).
Regarding claim 7 the combination of Shibuya, Vaculik, Hirose and Takahashi teach the limitations of claim 6.
	Shibuya is silent with regards to wherein the second abnormality detection processor is configured to update an index value indicating the detection accuracy when a set threshold value is changed.
Hirose teaches wherein the second abnormality detection processor is configured to update an index value indicating the detection accuracy when a set threshold value is changed (Para [0094], “probability model” -index so any update their updated the index).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regular update as taught by Hirose into the abnormality detection process of Shibuya as modified by Vaculik since the technique of Hirose is applied on the abnormality detection process. Therefore, this technique of updating the index value time to time would keep the whole system in updated position to detect the abnormality in correct way (Hirose, Para [0093] and [0094]).
Claims 14 is  rejected  under 35 U.S.C. 103 as being unpatentable over  Shibuya  in view  of Hirose and further in view of Ibe.
Regarding Claim 14, Shibuya teaches a control device for controlling a control target, wherein the control device comprises a first abnormality detection processor ( Fig 1, element 120, Para[0041], line 1-2, sensor signal analyzing unit ) to  executes control computation for controlling the control target ( Fig 1, element 101); and to use a state value (Fig 1, element 102, .As per definition from specification Para[0016], “state value is a physical value that can be measured by a sensor”) related to the control  target ( Fig 1, element 101) among state values ( Para [0041], line 3-4, Fig 1, element 103, “sensor signal storing unit 103 that accumulates raw data” is part of sensor analyzing unit ) to a model  (Fig1, element 1006 and  Fig 4, element 403 ) indicating the control target that is defined by an abnormality detection parameters (Para[0041], line18-20, “ thresholds on the basis of the anomaly measurements of selected data” ) and a learning data set (Fig 7,701, Para[0041], line 10-12, “a normal model generating unit 106 that generates a normal model matching a feature vector matching each of different time points by using the selected learned data”) to detect an abnormality (Fig 7,step 707)  that may occur in the monitoring target, and memory coupled to the first abnormality detection processor, çonfigured to: store at least a state value related to the control target among the state values collected by the first abnormality detection processor (Para [0075], line 4-6, “Further. the past sensor signals 102 are supposed to be stored associated with equipment IDs and time points, in a database.”)
	Shibuya is silent with regards to a learning data set generated by a second abnormality detection processor and being set for the first abnormality detection processor, the support device includes a second abnormality detection processor configured to: execute substantially the same detection process as the first  abnormality  detection   processor using the state value provided from the memory,  and determines the  an additional data to be added to abnormality detection parameters and  the learning data set that  are set for the first abnormality detection  processor on the basis of a detection result of  the second abnormality detection processor, and the second abnormality detection processor is further configured to: control displaying a data series of the score calculated by one or a plurality of feature quantities generated from the state values provided from the memory, and receive a setting of the first determination reference and  the  second  determination reference for the data series of the score.
	Hirose teaches the support device includes a second abnormality detection processor configured to (Abstract, fault detection units 6 and 7, also Fig 1. So, either of this two units can be a second abnormality detection processor): execute substantially the same detection process as the first abnormality detection   processor (Fig 1, according to Fig 1 both fault detection units 6 and 7 are using same blocks and same path to determine faults) using the state value provided from the memory (Para [0079], optimum model. According to Para [0041] the optimum model is stored in memory); and determine the abnormality detection parameters and the learning data set that are set for the first abnormality detection processor on the basis of a detection result of the second abnormality detection processor (Fig 2 shows the learning data set repeatedly used. According to Para [0097] faults are determined by detection unit 6 and 7. In light of specification and Fig 10 of instant application the process in prior art is following same type flow chart using two detection unit together )  and the second abnormality detection processor is further configured to control displaying a data series of the score calculated by one or a plurality of feature quantities ( Para[0079], “a score of the degree of abnormality of data”) generated from the state values provided from the memory, and receive a setting of the first determination reference and  the  second  determination reference for the data series of the score ( Para[0081]-[0082]. According to Para [0082] “a threshold values for a scores” means multiple scores can have their respective threshold values which reads on first and second determination reference “).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a second abnormality detection processor/unit as taught by Hirose into the abnormality detection process of Shibuya as modified by Vaculik since the technique of Hirose is applied on the abnormality detection process. Therefore, this technique of utilizing multiple fault detection unit/processor would enhance detection efficiency by using multiple level of threshold and comparison with that level and help with hierarchical change and abnormality detection. (Hirose, Para [0015] and [0021]).
	The combination of Shibuya and Hirose are silent with regards to a learning data set generated by a second abnormality detection processor and being set for the first abnormality detection processor, determines an additional data to be added to abnormality detection parameters.
	Ibe teaches a learning data set generated by a second abnormality detection processor (Page 4, “In recent years, PCs have become multiprocessors (i.e. 2nd processor), and there are many cases where a plurality of central processing units (hereinafter, the central processing units are referred to as CPUs) are mounted on one PC. Therefore, in the present invention, in the update of the subspace of normal operation, an exact solution is used instead of using an approximate expression.”) and being set for the first abnormality detection processor (Page 12, “The abnormal operation monitoring apparatus according to claim 1, wherein the autocorrelation matrix updating unit performs learning data update processing using the eigenvector. The first central processing unit does not read from the shared memory when the eigenvector on the shared memory is not updated by the second central processing unit, and uses the old eigenvector that has already been read.”); determine an additional data to be added the abnormality detection parameters;
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiprocessor feedback in learning data as taught by Ibe into the abnormality detection process of Shibuya since the technique of Ibe is applied on the abnormality detection process. Therefore, this technique of multiprocessor feedback would make the processing more reliable and efficient (Ibe, Abstract, Page 2-4).

Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered
With regards to remarks about “Claim rejection under 112(b)” the arguments are persuasive. The amended claim overcome the indefiniteness.
With regards to remarks about “Claim rejection under 103” the arguments are not persuasive. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection is applied using new prior art of Ibe .Please check rejection section above.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Ohira et al. (US 20090307526 A1) – This art teaches anomaly detection using multiple CPU to detect the failures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/6/2022